DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, and 10 – 13 are objected to because of the following informalities:  
Claim 2, line 9 recites the limitation “a vehicle front-side” which should be changed to “the vehicle front-side”.  
Claim 3, lines 9 – 10 recites the limitation “a vehicle front-side” which should be changed to “the vehicle front-side”.  
Claim 10, line 2 recites the limitation “the rotation axis” which should be changed to “a rotation axis”.
Claim 11, line 2 recites the limitation “the rotation axis” which should be changed to “a rotation axis”.
Claim 12, lines 9 – 10 recites the limitation “the lower end side to the upper end side” which should be changed to “a lower end side to an upper end side”.
Claim 13, line 6 recites the limitation “a vehicle front-side” which should be changed to “the vehicle front-side”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 13 – 14 recites the limitation “the front wheel is an omnidirectional wheel whose outer circumferential surface is formed by a plurality of rollers”.  However, it is unclear whether a singular “front wheel” or both “front wheels” are omnidirectional.  Additionally, if “the front wheel” is a singular front wheel, it is unclear as to which front wheel is being recited.
Claim 3 recites the limitation "the axle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the phrase "rubber-like" renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 9, lines 11 – 12 recites the limitation “the wheel is an omnidirectional wheel whose outer circumferential surface is formed by a plurality of rollers” and lines 14 – 16 recites “the wheel is supported by the suspension such that the wheels are placed in a toe-in arrangement or a toe-out arrangement”.  However, it is unclear which “wheel” is omnidirectional or placed in a toe-in arrangement or toe-out arrangement from the recited “the pair of wheels”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596A) in view of Nemoto et al. (JP 2005067334 A) and Zdrahal et al. (US 2014/0232174 A1).
For claim 1, Torita discloses an electromobility vehicle on which a person is to be seated to ride, the electromobility vehicle comprising: 
a vehicle frame 8, 9;
a seat 3 [mounted on the vehicle frame] (fig. 1, page 7, paragraph [0012], an upper floor frame to which a seat part 3 is mounted);
a suspension 7 [attached to a front-end side of the vehicle frame] (fig. 2);
a pair of front wheels 1L, 1R [arranged in a vehicle-width direction and supported by the suspension] (figs. 1 and 7(A)-(I));
at least one rear wheel 2L, 2R [supported by the vehicle frame] (fig. 2B, indirectly); and

[the front wheel is an omnidirectional wheel whose outer circumferential surface is formed by a plurality of rotors 1a] (page 6, paragraph [0010] and pages 7 and 8, paragraph [0013]);  
but does not explicitly disclose the front wheel are omnidirectional wheels formed by a plurality of rollers; and 
the front wheels are supported by the suspension such that the front wheels are placed in toe-in arrangement.
Nemoto et al. discloses [an wheelchair (fig. 8) comprising [front wheels 1A which are omnidirectional moving wheels provided with a plurality of rollers 4] (page 19, paragraph [0036]), each having an axis line perpendicular to a radial direction of the wheel] (fig. 8]), but does not explicitly disclose the front wheels are supported by the suspension such that the front wheels are placed in toe-in arrangement.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the omnidirectional wheels with rollers of Nemoto et al. with the electromobility vehicle of Torita, wherein the rollers may allow for reduced debris build-up, thus reducing overall replacement costs.
	Zdrahal et al. discloses a Mecanum wheel 1 comprising a first rim 2, a second rim 3, [a camber angle tiltability of the two rims] (fig. 10, page 4, paragraph [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the camber angle tiltability as taught by Zdrahal 
For claim 4, Torita modified as above discloses the electromobility vehicle [wherein the rear wheel has an outer circumferential member that extends on an entire circumference thereof, and a cross-sectional shape of the outer circumferential member is substantially constant over the entire circumference] (figs. 2A and 2B of Torita).
For claim 9, Torita discloses an electromobility vehicle on which a person is to be seated to ride, the electromobility vehicle comprising: 
a vehicle frame 8, 9;
a seat 3 [mounted on the vehicle frame] (fig. 1, page 7, paragraph [0012], an upper floor frame to which a seat part 3 is mounted);
a suspension 7 [attached to a front-end side of the vehicle frame] (fig. 2);
a pair of wheels 1L, 1R [arranged in a vehicle-width direction and supported by the suspension] (figs. 1 and 7(A)-(I)); and
a drive device 5 [that drives at least one of a non-omnidirectional wheel 2L, 2R supported by the support frame and the wheels] (page 9, paragraph [0015], a motor drive unit 5 is mounted on a rear portion of the lower floor frame 9 so as to rotationally drive the axles of the rear wheels 2L and 2R), wherein
[the wheel is an omnidirectional wheel whose outer circumferential surface is formed by a plurality of rotors 1a] (page 6, paragraph [0010] and pages 7 and 8, paragraph [0013]);  
but does not explicitly disclose the wheel is the omnidirectional wheels formed by a plurality of rollers; and 

Nemoto et al. discloses [an wheelchair (fig. 8) comprising [front wheels 1A which are omnidirectional moving wheels provided with a plurality of rollers 4] (page 19, paragraph [0036]), each having an axis line perpendicular to a radial direction of the wheel] (fig. 8]), but does not explicitly disclose the front wheels are supported by the suspension such that the front wheels are placed in toe-in arrangement or toe-out arrangement.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the omnidirectional wheels with rollers of Nemoto et al. with the electromobility vehicle of Torita, wherein the rollers may allow for reduced debris build-up, thus reducing overall replacement costs.
	Zdrahal et al. discloses a Mecanum wheel 1 comprising a first rim 2, a second rim 3, [a camber angle tiltability of the two rims] (fig. 10, page 4, paragraph [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the camber angle tiltability as taught by Zdrahal et al. with the omnidirectional wheels of Torita modified as above, wherein the increased movement of the front wheels allows for improved maneuverability of the overall vehicle, thus improving overall usability of the vehicle.  
	Regarding claims 10 and 11, Torita modified as above does not explicitly teach that the rotation axis of each wheel are within a range of 2 to 6 degrees or 2 to 11 degrees with respect to a horizontal line.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotation axis of each wheel to use a range of 2 to 6 degrees or 2 to 11 degrees, so as to achieve an optimal movement .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596A) in view of Nemoto et al. (JP 2005067334 A) and Zdrahal et al. (US 2014/0232174 A1), and further in view of Mulhern et al. (US 2015/0196438 A1).
For claim 2, Torita modified as above does not explicitly disclose the electromobility vehicle wherein the suspension includes a support member that supports an axle of the front wheel and a biasing member that applies biasing force to the support member, the biasing force is directed to a vehicle-front side, and
the suspension is configured such that the axle is moved toward a vehicle-rear side relative to the vehicle frame against the biasing force when force acts upon the front wheel from a vehicle-front side or from a lower side.
Mulhern et al. discloses a wheelchair 10 comprising a front wheel 46; a suspension comprising an arm member 38 [that supports an axle of the front wheel] (fig. 4B) and a biasing member 80, 82b [that applies biasing force to the support member, the biasing force is directed to a vehicle-front side] (pages 7 and 8, paragraph [0067], wherein spring 82b is configured to bias arm limiter assembly 60 toward the locked configuration), and 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the suspension of Mulhern et al. with the electromobility vehicle of Torita modified as above to allow for improved traversal over uneven terrain, thus improving overall maneuvering of the vehicle.
For claim 3, Torita modified as above does not explicitly disclose the electromobility vehicle, wherein
the suspension includes a support member supported by the vehicle frame such that the support member is swingable around a first axis extending in a vehicle-width direction and a biasing member that applies biasing force to the support member, the biasing force is directed to a vehicle-front side, and
the axle of the front wheel is supported by the support member in a state in which the axle is arranged at a vehicle-front side and an upper side relative to the first axis and the front wheel is rotated around a second axis extending in the vehicle-width direction.
Mulhern et al. discloses a wheelchair 10 comprising a suspension including a support member 38 supported by a vehicle frame 14 such that the support member is swingable around a first axis P1 extending in a vehicle-width direction and a biasing member 80, 82b [that applies biasing force to the support member] ] (pages 7 and 8, paragraph [0067], wherein spring 82b is configured to bias arm limiter assembly 60 toward the locked configuration), 
[an axle of the front wheel is supported by the support member in a state in which the axle is arranged at a vehicle-front side and an upper side relative to the first axis] (fig. 4C) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the suspension of Mulhern et al. with the electromobility vehicle of Torita modified as above to allow for improved traversal over uneven terrain, thus improving overall maneuvering of the vehicle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596A) in view of Nemoto et al. (JP 2005067334 A) and Zdrahal et al. (US 2014/0232174 A1), and further in view of Farnam (US 4,823,900).
For claim 5, Torita modified as above does not explicitly disclose the electromobility vehicle wherein the rear wheel is a pneumatic tire.
Farnam discloses a four-wheel wheelchair comprising [an inflatable tire 32 provided and mounted on the hub 30] (col. 2, lines 58 – 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use pneumatic rear wheel tire of Farnam in place of the rear wheel of Torita modified as above to allow for easy maintenance and overall replacement costs, thus improving overall upkeep costs.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596A) in view of Nemoto et al. (JP 2005067334 A) and Zdrahal et al. (US 2014/0232174 A1), and further in view of Burget (US 8,459,383 B1).
For claim 7, Torita modified as above discloses the electromobility vehicle [wherein a plurality of grooves are provided on an outer circumferential surface of each of the rollers, wherein the grooves extends in a circumferential direction of the roller] (fig. 9 of Nemoto), but 
Burget discloses a spherical drive system comprising [omnidirectional drive wheels 12, 14, 16, 18 which may be composed of heavy duty plastic or rubber material] (col. 3, lines 5 – 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the rubber material of Burget with the omnidirectional wheels of Torita modified as above, wherein the rubber material allows for increased movement of the front wheels over uneven surface, thus allowing for improved maneuverability of the overall vehicle.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596A) in view of Nemoto et al. (JP 2005067334 A) and Zdrahal et al. (US 2014/0232174 A1), and further in view of Noda et al. (US 4,483,405).
For claim 8, Torita modified as above discloses the electromobility vehicle according to claim 1, wherein the vehicle frame includes a base frame 9 [that supports the front wheels and the rear wheel] (fig. 2 of Torita) and a support portion frame 8, 15 [that extends upward from the base frame and supports the seat at an upper end of the support portion frame] (fig. 2 of Torita),
[at least a part of a lower-end side of the support portion frame is positioned at a vehicle-rear side relative to a rotation axis of the rear wheel] (figs. 1 and 2 of Torita, wherein a portion of the support portion frame is at a vehicle-rear side), but does not explicitly disclose
the support portion frame extends upward and toward a vehicle-front side.
Noda et al. discloses a wheelchair 1 comprising a cover 12 comprising [a portion extending upward and toward a vehicle-front side] (fig. 1)
.

Allowable Subject Matter
Claims 6, 12 and 13 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose “the suspension is configured such that the support member is moved to the vehicle-rear side against the biasing force when a rider is seated in the seat in a static state on a flat ground and thereby the support member and the restricting section do not have contact with each other” or “a front-wheel-side frame”, “a rear-wheel-side frame detachably coupled to the front-wheel-side frame”, and “a rear-wheel-side cover”, and “wherein a center of gravity of a rear-wheel-side vehicle body is positioned at a vehicle-front side relative to a rotation axis of the rear wheel”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10849802, US-9436207 – related applications by applicant(s)/inventor(s)

US-10369839 – angled omnidirectional wheels
US-10071596 – omnidirectional wheels with rollers
US-6109379 – pivotable wheels 
US-5482125 – pivotable wheels with toe-in and toe-out arrangements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/JACOB D KNUTSON/Primary Examiner, Art Unit 3611